Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
After a search of petitioner’s cell recovered tobacco, matches, rolling papers and a striker hidden inside a mattress, he was charged in a misbehavior report with possession of excess tobacco, possession of contraband and smuggling. A tier III disciplinary hearing ensued, at the conclusion of which petitioner was found guilty of all charges. On administrative appeal, the determination was affirmed with a modified penalty. Petitioner then commenced this CPLR article 78 proceeding challenging the determination of guilt.
We confirm. The determination is supported by substantial evidence consisting of the misbehavior report, related photographs and hearing testimony (see Matter of Ford v Smith, 23 AD3d 874, 875 [2005], lv denied 6 NY3d 708 [2006]). To the *1039extent that petitioner denied the allegations and claimed that the misbehavior report was issued in retaliation for a grievance he had filed, these credibility issues were for the Hearing Officer to resolve (see Matter of Rizzuto v Goord, 36 AD3d 1124, 1124-1125 [2007]). We have reviewed petitioner’s remaining procedural claims, including his contentions that the misbehavior report was deficient and the Hearing Officer was biased, and find them to be without merit.
Cardona, P.J., Mercure, Crew III, Feters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.